                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

VIRGIL BRADFORD,

               Plaintiff,

               v.                                     CASE NO. 18-3163-SAC

DAN SCHNURR, et al.,

               Defendants.


                               MEMORANDUM AND ORDER


       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983, alleging he was

denied proper medical care while incarcerated at the Hutchinson Correctional Facility in

Hutchinson, Kansas. The Court granted Plaintiff leave to appear in forma pauperis. The Court

entered a Memorandum and Order and Order to Show Cause (Doc. 4) (“MOSC”) granting

Plaintiff the opportunity to show good cause why his Complaint should not be dismissed due to

the deficiencies set forth in the MOSC, or to file an amended complaint to cure those

deficiencies. This matter is before the Court for screening of Plaintiff’s Amended Complaint

(Doc. 5). The Court set forth the screening standards in the MOSC.

       The Court found in the MOSC that Plaintiff’s allegations do not show a complete lack of

medical care, but rather show Plaintiff’s disagreement regarding the proper course of treatment.

See Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (noting that plaintiff’s allegations

indicate not a lack of medical treatment, but a disagreement with the doctor’s medical judgment

in treating a condition with a certain medication rather than others). The Court found that

Plaintiff’s allegations of denial of medical care were subject to dismissal for failure to state a

claim. The Court found that: Plaintiff’s allegations indicate that he has been furnished medical


                                                1
care during the relevant time frame; that his claims amount to a difference of opinion with the

treatments he has been provided by medical staff; the allegations are nothing more than a lay

person’s disagreement with the medical treatment of his symptoms by medical professionals; and

the allegations do not rise to the level of a claim of cruel and unusual punishment under the

Eighth Amendment, and are, at most, grounds for a negligence or malpractice claim in state

court.

         Plaintiff’s Amended Complaint fails to cure the deficiencies set forth in the MOSC.

Plaintiff alleges that on March 28, 2017, he was in the Central Unit Gym playing ping-pong

when he slipped in a puddle of water and fell into another inmate causing that inmate to fall on

top of Plaintiff. Plaintiff tried to continue his game, but sharp and throbbing pain started

shooting through his left shoulder. Plaintiff went to the Officer’s desk and asked Officer Foster

to call the clinic. Officer Foster refused, stating that he would not call the clinic because Plaintiff

“was not going to sue” and that Plaintiff knew the water was on the floor. There was no “wet

floor sign” indicating where the water was located.          Plaintiff alleges that Officer Foster’s

“negligent behavior [in] refusing to call medical left the medical staff with the impression that

[he] wasn’t injured badly.” (Doc. 5, at 3.) Plaintiff alleges that he had to make five “sick calls”

before he received surgery for his shoulder on December 27, 2017. Plaintiff alleges that the

delay in receiving his surgery violated his Eighth Amendment rights.

         Plaintiff acknowledges that he filled out a sick call on March 28, 2017, and was seen by

medical staff on March 29, 2017, and given ibuprofen for pain. Plaintiff filled out another sick

call on March 31, 2017, and was seen by medical staff on April 1, 2017. He filled out another

sick call on April 1, 2017, asking for an MRI, and another on April 9, 2017, and was seen by

medical staff on April 10, 2017. From April 10, 2017, to May 9, 2017, Plaintiff “was doing as



                                                  2
directed by the clinic staff” and he informed them that he did not want anymore shots in his

shoulder. Id. at 6.1

        The Court finds that Plaintiff’s Amended Complaint fails to state a claim for the reasons

set forth in the Court’s MOSC. The Eighth Amendment guarantees a prisoner the right to be free

from cruel and unusual punishment. “[D]eliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

        A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

        Delay in providing medical care does not violate the Eighth Amendment, unless there has

been deliberate indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir.

1993). In situations where treatment was delayed rather than denied altogether, the Tenth Circuit

requires a showing that the inmate suffered “substantial harm” as a result of the delay. Sealock

v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (citation omitted). “The substantial harm

requirement ‘may be satisfied by lifelong handicap, permanent loss, or considerable pain.’”

Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (quoting Garrett v. Stratman, 254 F.3d 946,

950 (10th Cir. 2001)). Plaintiff’s allegations do not rise to the level of a claim of cruel and



1
  Plaintiff’s original Complaint also states that Plaintiff received an x-ray of his shoulder, an MRI, and physical
therapy. He was also seen by a specialist who stated that Plaintiff needed surgery, which he received two weeks
later.

                                                        3
unusual punishment under the Eighth Amendment, and are, at most, grounds for a negligence or

malpractice claim in state court.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 16th day of August, 2019.



                                           s/ Sam A. Crow
                                           Sam A. Crow
                                           U.S. Senior District Judge




                                              4
